Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuriyama (US 5,812,366).

    PNG
    media_image1.png
    284
    497
    media_image1.png
    Greyscale

Regarding claim 1, Kuriyama discloses in fig. 26-34, an electrical component comprising:
a substrate (15a) comprising:
a first major surface (top);
a second major surface (bottom); and
a cavity (16a) disposed in the substrate (15a) and extending between the first major surface (top) and the second major surface (bottom);
an anode electrode comprising a conductive foil layer (Ta substrate – 11a) disposed on the second major surface (bottom) of the substrate (15a) and over the cavity;
tantalum material (21a) disposed within the cavity (16a) and comprising tantalum particles (C: 9, L: 50-55);
a dielectric layer (22a) disposed on the tantalum particles (21a);
an electrolyte cathode layer (23a) disposed on the dielectric layer (22a); and
a cathode electrode (graphite (C: 9, L: 60-65), 27a) disposed over the cavity (16a).
Kuriyama does not specifically state that the Tantalum master substrate (11a) is a conductive foil.
Tantalum foils are well known in the solid electrolytic capacitor art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to form the solid electrolytic capacitor of Kuriyama so that the master tantalum substrate is a tantalum foil, since conductive materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and conductivity properties.  
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, Kuriyama discloses the cathode electrode (graphite – 27a) comprises
a cathode connection layer comprising carbon material (27a)  and a cathode conductor layer (27a) comprising electrically conductive material (Ni / Sn – C:8, L:45-51).
Regarding claim 3, Kuriyama discloses the anode electrode further comprises an anode conductor layer (28a – Ni/Sn) disposed on the conductive foil layer (11a).
Regarding claim 6, Kuriyama discloses the tantalum particles (21a) are sintered together (C: 9, L: 52-59). 
Regarding claim 8, Kuriyama discloses the conductive foil layer (11a) comprises tantalum (C: 9, L: 38-44).
Regarding claim 10, Kuriyama discloses the claimed invention.  The limitation, “an integrated circuit package comprising the electrical component of claim 1” is an intended use for the solid electrolytic capacitor. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does
not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQe2d 1647 (1987).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 5,812,366) in view of Murakami et al. (JP 2000-114113).
Regarding claim 4, Kuriyama discloses the claimed invention except for the substrate comprises silicon.
Murakami et al. disclose a dielectric that comprises silicon [0012].
It would have been obvious to a person of ordinary skill in art before the effective filing date of the invention to form the capacitor of Kuriyama so that the substrate includes silicon, since such a modification would form a solid electrolytic capacitor having excellent high temperature life characteristics.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 5,812,366).
Regarding claim 5, Kuriyama discloses the claimed invention except for the substrate comprises sapphire.
Sapphire is a well-known insulating material used in the capacitor art.
lt would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the substrate of Kuriyama using a sapphire material since insulator materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and dielectric properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. /n re Leshin, 125 USPQ 416.
Regarding claim 9, Kuriyama discloses the claimed invention except for the conductive foil layer comprises titanium.
Titanium foils are well known in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the conductive foil layer of Kuriyama
using titanium since conductive materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and conductive properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 5,812,366) in view of Yoshida (US 20030218859).
Regarding claim 7, Kuriyama discloses the claimed invention except for a tantalum layer between the tantalum material and the conductive foil layer. 
Yoshida disclose a tantalum layer (2A1) between tantalum material (2A2) and a conductive foil layer (Tantalum foil – 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capacitor of Kuriyama by adding a tantalum layer between the tantalum material and the tantalum foil, since such a modification would improve the bond strength between the tantalum material and tantalum foil.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848